Case: 20-50481     Document: 00516044211        Page: 1   Date Filed: 10/06/2021




           United States Court of Appeals
                for the Fifth Circuit                        United States Court of Appeals
                                                                      Fifth Circuit

                                                                    FILED
                                                              October 6, 2021
                                 No. 20-50481                    Lyle W. Cayce
                                                                      Clerk

   United States of America,

                                                          Plaintiff—Appellee,

                                     versus

   Antonio Maurice Gardner,

                                                       Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 6:18-CR-330-1


   Before Higginbotham, Stewart, and Wilson, Circuit Judges.
   Patrick E. Higginbotham, Circuit Judge:
         Antonio Maurice Gardner entered a plea of guilty without filing a
   motion to suppress the evidence against him. The district court, without an
   evidentiary hearing, denied his motion to withdraw his plea. We hold that
   Gardner alleged sufficient facts to require a hearing upon the motion to
   withdraw, and if granted, his motion to suppress. We vacate and remand.
Case: 20-50481         Document: 00516044211              Page: 2   Date Filed: 10/06/2021




                                          No. 20-50481


                                                I
          In November 2018, Gardner was indicted on a single count of
   possession with intent to distribute a mixture or substance containing a
   detectable amount of methamphetamine.1 He retained counsel Jason Bailey
   and pleaded guilty before a magistrate judge on March 12, 2019, without a
   plea agreement.
          Three months later, on June 12, 2019, the probation officer filed
   Gardner’s initial presentence report (PSR), and the district court set
   sentencing for July 18, 2019. On the day of sentencing, Bailey orally moved
   for a continuance to file objections to the PSR, which the district court
   granted.
          Less than a week later, Gardner, pro se, moved to appoint new
   counsel, saying that he felt misled by Bailey because Bailey previously told
   him that objections to the PSR had been filed. As will become plain, it is
   significant that Gardner then also asserted that Bailey gave him inconsistent
   information as to the availability of audio or video footage of the search that
   led to his arrest, leaving him unsure of “what to believe.” About a week later,
   Bailey moved to withdraw, citing “[i]rreconcilable differences” between
   himself and Gardner. On August 6, 2019, the court granted Bailey’s motion
   to withdraw and appointed new counsel, Christopher Bullajian, in his place.
          With Gardner’s sentencing set to occur just two days after his
   appointment, Bullajian moved for a continuance, which the district court
   granted, delaying sentencing until September 19, 2019. On September 9,
   2019, Bullajian moved for a second continuance, explaining that two recent
   felony trials had prevented him from effectively consulting with Gardner.



          1
              See 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C).




                                                2
Case: 20-50481      Document: 00516044211          Page: 3    Date Filed: 10/06/2021




                                    No. 20-50481


   The district court granted the continuance and set sentencing for October 31,
   2019. On October 25, 2019, Bullajian moved again for a continuance, seeking
   “additional time to review discovery to effectively represent [Gardner].”
   The district court granted the motion and set sentencing for December 5,
   2019. On November 22, 2019, Bullajian moved for a fourth continuance,
   explaining that it had taken him “substantial” time to become familiar with
   the facts of the case and that he now understood that Gardner “wishe[d] to
   withdraw his guilty plea based o[n] his desire to file a motion to suppress that
   his former attorney did not file.” Bullajian sought a continuance to explore
   these issues and evaluate Gardner’s likelihood of success in pursuing a plea-
   withdrawal motion. The district court granted the motion and set sentencing
   for March 5, 2020.
          On February 25, 2020, Gardner, through his new counsel Bullajian,
   moved to withdraw his guilty plea. He alleged that his plea was not voluntarily
   made due to the ineffectiveness of former counsel Bailey. In support of this
   allegation, Gardner claimed that the controlled substances seized from his
   house were the product of an improperly executed “knock and talk”; that he
   told Bailey he wanted to file a suppression motion because it would end the
   Government’s case against him, but Bailey told him “that a motion to
   suppress would be filed after the entering of the plea.” In short, that he
   wagered a plea of guilty “with the full understanding from his attorney that a
   motion to suppress would be forthcoming.” Gardner explained that he
   continued to ask Bailey about filing a motion to suppress, but when Bailey
   finally told him that moving was no longer an option, he then moved to
   appoint new counsel. Given these circumstances, Gardner argued that he had
   demonstrated a “fair and just reason for withdrawing his plea.”
          A defendant entering an unconditional plea, as Gardner did, waives
   his rights to challenge his conviction, including any violations of the Fourth




                                          3
Case: 20-50481           Document: 00516044211              Page: 4          Date Filed: 10/06/2021




                                            No. 20-50481


   Amendment.2 However, the Federal Rules of Criminal Procedure provide
   that a defendant may, with the court and government’s consent, instead
   enter a conditional plea which “reserve[s] in writing the right to have an
   appellate court review an adverse determination of a specified pretrial
   motion. A defendant who prevails on appeal may then withdraw the plea.”3
           The district court denied the motion to withdraw the plea the next
   day, without a response from the Government and without an evidentiary
   hearing, eventually sentencing Gardner to 240 months’ imprisonment and
   six years’ supervised release. Gardner seeks remand to the district court for
   an evidentiary hearing, arguing that the district court abused its discretion by
   ruling on his motion to withdraw his plea without one, depriving him of the
   opportunity to pursue his suppression motion.4
                                                  II
           We review the district court’s decision not to hold an evidentiary
   hearing for an abuse of discretion.5 A district court may abuse its discretion




           2
               Fed. R. Crim. P. 11(b)(1)(N).
           3
               Fed. R. Crim. P. 11(a)(2).
           4
             Gardner alternatively asks us to conclude that his plea was rendered involuntary
   due to counsel’s ineffective assistance and to reverse the district court’s denial of his plea-
   withdrawal motion. But “[w]e do not review a claim of ineffective assistance of counsel on
   direct appeal unless the district court has first addressed it or unless the record is
   sufficiently developed to allow us to evaluate the claim on its merits.” United States v.
   Villegas-Rodriguez, 171 F.3d 224, 230 (5th Cir. 1999).
           5
               United States v. Powell, 354 F.3d 362, 370 (5th Cir. 2003).




                                                   4
Case: 20-50481           Document: 00516044211               Page: 5   Date Filed: 10/06/2021




                                              No. 20-50481


   in declining to hold a hearing on a motion when a defendant “alleges
   sufficient facts which, if proven, would justify relief.” 6
          A defendant may withdraw a guilty plea after the court accepts the
   plea, but before it imposes a sentence, if he “can show a fair and just reason
   for requesting the withdrawal.”7 In determining whether a defendant has
   shown a “fair and just” reason for withdrawal, the district court must
   examine the totality of the circumstances, informed by the factors set forth
   in United States v. Carr.8 These include: (1) whether the defendant asserted
   actual innocence; (2) whether withdrawal of the plea would prejudice the
   government; (3) the extent of the defendant’s delay, if any, in filing the
   motion to withdraw; (4) whether withdrawal would substantially
   inconvenience the court; (5) whether the defendant was benefitted by the
   close assistance of counsel; (6) whether the guilty plea was knowing and
   voluntary; and (7) the extent to which withdrawal would waste judicial
   resources.9 The district court can, but is not required to, make specific
   findings in denying a defendant’s plea-withdrawal motion.10
          Although the record before us is limited, it appears that some of these
   factors could be seen to weigh against Gardner. Yet the near eight-month
   delay between the appointment of Gardner’s new counsel and his withdrawal
   motion are the result of his new counsel, who was put to trial in other courts.11



          6
               Id. (internal quotation marks and citation omitted).
          7
              Fed. R. Crim. P. 11(d)(2).
          8
               740 F.2d 339, 343–44 (5th Cir. 1984).
          9
               Id.
          10
               Powell, 354 F.3d 362 at 371.
          11
           See United States v. Lord, 915 F.3d 1009, 1014 (5th Cir. 2019) (collecting cases
   where “much shorter delays [than eight months] have been deemed unacceptable”).




                                                   5
Case: 20-50481           Document: 00516044211               Page: 6      Date Filed: 10/06/2021




                                            No. 20-50481


   A defendant may offset his considerable delay by proffering “substantial
   reasons” for withdrawal.12 Gardner argues that he has met this high bar by
   alleging that his plea was involuntary due to ineffective assistance of counsel.
           Because a guilty plea requires the waiver of constitutional rights, it
   must be “voluntary, knowing, and intelligent.”13 “This requires that the
   defendant understand the nature of the charges against him, the
   consequences of his plea, and the nature of the constitutional protections that
   he is waiving.”14 “Where, as here, a defendant is represented by counsel
   during the plea process and enters his plea upon the advice of counsel, the
   voluntariness of the plea depends on whether counsel’s advice was within the
   range of competence demanded of attorneys in criminal cases.”15 We agree
   that here where delay is at the hands of appointed counsel called to trial in
   other cases, delays of a genre inherent in the dynamic of an active, well
   moving docket, the delay ought not weigh heavily against the defendant. The
   district court abuses its discretion when it fails to permit a defendant to
   withdraw a plea rendered involuntary due to counsel’s ineffective
   assistance.16



           12
             See Carr, 740 F.2d at 344 (“[T]he longer a defendant delays in filing a withdrawal
   motion, the more substantial reasons he must proffer in support of his motion.”).
           13
                Lord, 915 F.3d at 1016 (citing Brady v. United States, 397 U.S. 742, 748 (1970)).
           14
             United States v. Strother, 977 F.3d 438, 445 (5th Cir. 2020) (citing United States
   v. Urias-Marrufo, 744 F.3d 361, 366 (5th Cir. 2014)).
           15
             Hill v. Lockhart, 474 U.S. 52, 56 (1985) (internal quotation marks and citation
   omitted); see also United States v. Rumery, 698 F.2d 764, 766 (5th Cir. 1983)
   (“[W]here . . . counsel has induced his client to plead guilty based on patently erroneous
   advice, we may find that the plea itself was involuntary and unknowing.”).
           16
              See Urias-Marrufo, 744 F.3d at 369 (concluding that a district court must permit
   a defendant to withdraw his plea upon finding it was involuntary due to counsel’s
   ineffective assistance under Padilla v. Kentucky, 559 U.S. 356 (2010)); United States v.
   McDonald, 416 F. App’x 433, 436 (5th Cir. 2011) (unpublished) (per curiam) (“Courts




                                                   6
Case: 20-50481           Document: 00516044211                Page: 7        Date Filed: 10/06/2021




                                               No. 20-50481


           Accordingly, we must consider whether Gardner sufficiently alleged
   facts demonstrating that counsel rendered ineffective assistance, such that
   he was entitled to an evidentiary hearing on his plea-withdrawal motion.17
   Challenges to guilty pleas based on ineffective assistance of counsel must
   satisfy Strickland v. Washington’s two-part test:18 (1) that “counsel’s
   representation fell below an objective standard of reasonableness,” 19 and (2)
   that “counsel’s constitutionally ineffective performance affected the
   outcome of the plea process.”20
           As to counsel’s performance, Gardner alleged in his plea-withdrawal
   motion that his counsel advised him that he could file a suppression motion
   after entering an unconditional guilty plea. It is well settled that an
   unconditional guilty plea ordinarily waives the right to challenge all non-
   jurisdictional defects in the trial court proceedings, including any objection
   to searches and seizures that violate the Fourth Amendment.21 At the same



   must always be diligent to ascertain whether a plea of guilty was understandingly made, and
   when it appears before sentencing that such a plea was entered by a defendant
   who . . . acted as a result of mistake, it is an abuse of discretion not to permit the plea to be
   withdrawn.” (alteration in original) (quoting United States v. Pressley, 602 F.2d 709, 710–
   11 (5th Cir. 1979))).
           17
                See Powell, 354 F.3d at 370.
           18
                Hill, 474 U.S. at 58 (citing Strickland v. Washington, 466 U.S. 668 (1984)).
           19
                Id. at 57 (internal quotation marks and citation omitted).
           20
             Id. at 59 (“In other words, in order to satisfy the ‘prejudice’ requirement, the
   defendant must show that there is a reasonable probability that, but for counsel’s errors, he
   would not have pleaded guilty and would have insisted on going to trial.”).
           21
             United States v. Cothran, 302 F.3d 279, 286 (5th Cir. 2002); see also Tollett v.
   Henderson, 411 U.S. 258, 267 (1973) (concluding that when defendant enters an
   unconditional guilty plea, “he may not thereafter raise independent claims relating to the
   deprivation of constitutional rights that occurred prior to the entry of the guilty plea. He
   may only attack the voluntary and intelligent character of the guilty plea by showing that
   the advice he received from counsel was not within” professional standards).




                                                    7
Case: 20-50481           Document: 00516044211                Page: 8   Date Filed: 10/06/2021




                                               No. 20-50481


   time, the Federal Rules of Criminal Procedure clearly lay out the method for
   entering a conditional plea. Any contrary advice as to the effect of an
   unconditional plea offered by Gardner’s counsel was not “within the range
   of competence demanded of attorneys in criminal cases” as it did not account
   for the potential of a conditional plea.22 Therefore, Gardner’s allegations
   satisfy Strickland’s performance prong.
           As for prejudice, Gardner argued that he would not have pleaded
   guilty had he known that he was waiving his right to file a motion to suppress,
   believing that his suppression motion would eviscerate the Government’s
   case against him.23 While we cannot from our perch evaluate the merits of
   this allegation, it satisfies Strickland’s prejudice prong, if true.24
           Because Gardner’s motion alleged facts sufficient to justify relief
   under Strickland and its progeny, the district court abused its discretion by
   summarily denying his motion without a hearing.25 To the extent the
   Government suggests that Gardner’s colloquy with the magistrate judge


           22
               See Hill, 474 U.S. at 57 (internal quotation marks and citation omitted);
   McDonald, 416 F. App’x at 436 (unpublished) (per curiam) (concluding that defendant
   satisfied Strickland’s performance prong by demonstrating that counsel advised him that
   he would be able to challenge a non-jurisdictional defect following his unconditional plea);
   see also Anaya v. Lumpkin, 976 F.3d 545, 552 (5th Cir. 2020) (recognizing that unreasonable
   performance under Strickland often arises when counsel is “ignoran[t] of a point of law”
   (quoting Hinton v. Alabama, 571 U.S. 263, 274 (2014))).
           23
              “It was based on [counsel’s erroneous] advice, that the Defendant decided to
   enter his plea of guilty.”
           24
             See Hill, 474 U.S. at 59; United States v. Cavitt, 550 F.3d 430, 441 (5th Cir. 2008)
   (determining that defendant’s allegations satisfied Strickland’s prejudice prong where he
   claimed that he would not have pleaded guilty had he known he could file a viable
   suppression motion); McDonald, 416 F. App’x at 436 (concluding that defendant satisfied
   Strickland’s prejudice prong by demonstrating that he would have not pleaded guilty had
   he been correctly informed of the consequences of an unconditional plea).
           25
                See Powell, 354 F.3d at 370.




                                                    8
Case: 20-50481           Document: 00516044211             Page: 9      Date Filed: 10/06/2021




                                           No. 20-50481


   during the plea hearing ultimately evidences the voluntariness of his plea, we
   disagree.26 It is the “critical obligation of counsel”—not the court—“to
   advise the client of the advantages and disadvantages” of pleading guilty. 27
   Regardless, nothing in that colloquy is in tension with Gardner’s
   understanding that his counsel could thereafter move to suppress. 28
   Counsel’s failure to meet this obligation “cannot be saved by a plea
   colloquy.”29
           We vacate the district court’s denial of Gardner’s plea-withdrawal
   motion and remand for an evidentiary hearing before our able district judge.




           26
              Gardner indicated some initial confusion over what he was admitting to during
   the plea colloquy:
           Magistrate:        Have you read this indictment?
           Gardner:           Yes, sir.
           Magistrate:        Do you agree that it’s a true and accurate summary of the
                              facts that the government would prove beyond a
                              reasonable doubt?
           Gardner:           Um.
           Magistrate:        With respect to the quantity of drugs, I assume you might
                              have a disagreement with respect to that; but other than
                              that, is that what you did, sir?
           Gardner:           Yes, sir.
           27
              Padilla v. Kentucky, 559 U.S. 356, 370 (2010) (internal quotation marks and
   citation omitted).
           28
                See Fed. R. Crim. P. 11(b).
           29
                See. Urias-Marrufo, 744 F.3d at 369.




                                                  9